Citation Nr: 0921702	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision in which the RO in 
Oakland, California, inter alia, granted service connection 
and assigned an initial rating of 0 percent for bilateral 
hearing loss, effective June 25, 2001.  In October 2003, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) 
was issued in February 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2004.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in New Orleans, 
Louisiana, which has certified the case for appellate review.  

In November 2006, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC continued the denial of the claim (as 
reflected in an April 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the June 25, 2001 effective date of the grant of 
service connection, audiometric testing has revealed no worse 
than Level II hearing in the right ear and Level IV hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.85, Diagnostic Code 6100 (2002-2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, after the RO's award of service connection 
and the Veteran's disagreement with the initial rating 
assigned, the February 2004 SOC set forth the criteria for 
higher ratings for hearing loss.  In November 2006 and 
October 2007 post-rating letters, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to support the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
these letters also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists primarily 
of the reports of August 2002 and February 2009 VA 
audiological evaluations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2008).  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Further, where, as here, the question for consideration is 
entitlement to a higher initial rating, evaluation of the 
pertinent evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) is required.  Fenderson, 12 Vet. App. at 
126.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial, 
compensable rating for the Veteran's bilateral hearing loss 
is not warranted at any time since the June 25, 2001, 
effective date of the grant of service connection. 

During an August 2002 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
25
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  The 
audiologist stated the results showed bilateral mild to 
moderately-severe sensorineural hearing loss. 

On September 2003 audiometric testing, pure tone thresholds, 
in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
30
50
60
60
LEFT
25
55
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The audiologist stated the results showed hearing within 
normal limits to severe gradually sloping sensorineural 
hearing loss across testing frequencies, bilaterally. 

On March 2007 audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
40
55
N/A
60
LEFT
35
60
N/A
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  The 
audiologist stated the results showed right ear hearing 
within normal limits at 250 Hz, mild to moderate 
sensorineural hearing loss at 500 to 2000 Hz, and moderately 
severe to severe sensorineural hearing loss at 4-8000 Hz; and 
left ear hearing within normal limits at 250 Hz, mild 
sensorineural hearing loss at 500 to 1000 Hz, and moderately 
severe to severe sensorineural hearing loss at 2-8000 Hz. 

During a February 2009 VA audiological evaluation, the 
Veteran reported problems in understanding conversation and 
speech.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
40
55
55
60
LEFT
30
60
60
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 86 percent in the left ear.  The 
audiologist stated the results showed mild to moderately 
severe sensorineural hearing loss, bilaterally.

The Board notes that even when considering the worst reported 
pure tone thresholds along with the worst reported speech 
discrimination testing results, a compensable rating for 
bilateral hearing loss is not warranted.  The highest pure 
tone thresholds were reported on February 2009 VA 
audiological evaluation.  The average pure tone thresholds 
were 52.5 decibels, bilaterally.  The lowest speech 
discrimination scores were reported at the August 2002 VA 
audiological evaluation; 88 percent in the right ear and 80 
percent in the left ear.  Applying the method for evaluating 
hearing loss to the results of these two evaluations, the 
audiometric testing reveals Level II hearing in the right ear 
and Level IV hearing in the left ear, based on application of 
the reported findings to Table VI.  Application of these 
findings to Table VII corresponds to a noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these 
results do not reveal an exceptional pattern of hearing loss 
in either ear, Table VIA is not for application.  38 C.F.R. 
§ 4.86(a).  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the 
audiological evaluation reports of record, the audiologists 
did not discuss the functional effects of the Veteran's 
bilateral hearing loss.  While such factors would be relevant 
to a claim for a higher rating on an extra-schedular basis 
(see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor her representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss, and such is not otherwise raised by the 
evidence of record.  See Colayong v. West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the audiological evaluation reports 
inadequate for rating purposes.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, that doctrine is 
not for application in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App 49, 54-56 (1990). 


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


